DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/27/21 is acknowledged.
Claims 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “a protrusion”, it is unclear if this is the same as or in addition to the protrusion of claim 10.  The claim recites “wherein a distal end portion of a protrusion of a peak,” which is grammatically confusion and unclear what the scope of the claim encompasses as it appears there is something missing.  The claim recite 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-28,33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Leitch (20150089895).
Claim 1.  Leitch discloses a roofing, cladding, or siding module comprising: 
an underlapping region (the headlap region of the various embodiments as noted in the figures and throughout the disclosure) and an exposed region (the buttlap region in the various embodiments as noted throughout the figures and disclosure), wherein the underlapping region is adapted to be at least partially covered by an exposed region of at least one adjacent module to be overlaid thereon (as seen in the figures and throughout the disclosure); and 
wherein:
a) an upper surface of the underlapping region; and/or b) an underside of the exposed region; comprises one or a plurality of textured surface region(s) (such as at sealant/ adhesive 111/113 and/or the sealant tape as in any of the other embodiments 
Claim 2. The module of claim 1, wherein said textured surface region comprises of or includes an adhesive (as noted at least paragraph 0032-0034 and throughout the disclosure and description of the various embodiments).
Claim 3. The module of claim 1, wherein said adhesive region comprises of one or a plurality of textured surface region(s) providing for a pre-formed textured surface (where the region has a texture and/or where the sealant/adhesive has a texture).
Claim 4.  The module of claim 1, wherein said adhesive region of an adjacent module is substantially planar, or the surface of said adjacent module comprising of said adhesive region is substantially planar (as seen in the figures and as noted throughout the disclosure).
Claim 5. The module of claim 1, wherein said adhesive or adhesive region includes a peel or release sheet covering an adhesive (as noted at least at paragraph 0036-0037).
Claim 6. The module of claim 5, wherein removal of said peel or release sheet exposes said adhesive (as noted at least at paragraphs 0036-0037).
Claim 7. The module of claim 1, wherein said adhesive region is provided on the other of the upper surface of the underlapping region or underside of the exposed region of said adjacent module, to face and substantially align with the one or plurality of 
Claim 8. The module of claim 1, wherein said adhesive region is provided over a predetermined or pre-defined area, said area located at a leading edge of the underlapping region or at a leading edge of an underside of the exposed region (as seen in the figures and noted at least in the figures of the various embodiments).
Claim 9.  The module of claim 1, wherein the textured surface region is a surface area or areas comprising of one or a plurality of formations (where the sealant/tape/adhesive is a formation; as seen in the figures and noted throughout the disclosure).
Claim 10.  The module of claim 9, wherein the one or each formation extends as a protrusion or protrusions from the upper surface of the underlapping region and/or said underside of the exposed region (as seen in the figures).
Claim 11.  The module of claim 10, wherein said protrusion(s) is/are of one or more of the following: i. the same or different or dissimilar heights from the textured surface region, ii. the same or different or dissimilar geometry of shape with respect to other protrusions, iii. of a regular or irregular geometry, iv. are equally or unequally spaced from each other, v. are of the same or different or dissimilar rigidity or flexibility with respect to each other or with respect to a surface of a said module or a said adjacent module surface to which said protrusions are to be brought toward engagement therewith, vi. are of the same or different or dissimilar density, vii. a grouping of a plurality of said protrusions comprising a plurality of protrusions of any one of i) - vi) (as noted throughout the figures).

Claim 13.  The module of claim 10, wherein a said protrusion is shaped so as to be: peaked, spiked, conical, cylindrical, pyramidal, square, pentahedron, flat top pentahedron, pentagonal, hexagonal, or hourglass (where it is peaked in that it has a peak height).
Claim 14. The module of claim 10, wherein a said protrusion comprises of a distal end portion, said distal end portion being spaced most from the surface from which said formation extends, said distal end portion being of a sharp or peak or spike form (where the distal end is of a peak form in that it is the farthest point spaced from the surface).
Claim 15. The module of claim 9, wherein an array or plurality of arrays of formations is provided upon the surface of said module or said adjacent module (as seen in the figures and throughout the disclosure of the various embodiments).
Claim 16. The module of claim 15, wherein the array or each array is a pattern, arranged geometrically (as seen in the figures).
Claim 17. The module of claim 15, wherein the array or each array is a serially sequenced pattern of a grouping of formations (as seen in the figures).
Claim 18. The module of claim 15, wherein the array or each array is separately provided for by a forming tool of a continuous forming machine (where it is capable of 
Claim 19.  The module of claim 10, wherein the protrusions are substantially 0.05 mm to substantially 2 mm in height (as noted at least at paragraphs 0005-0006).
Claim 20 (as best understood).  The module of claim 10, wherein a distal end portion of a protrusion of a peak, wherein said peaks of the protrusions are spaced apart by substantially 0.5 mm to substantially 10 mm (as noted in the figures and throughout the disclosure).
Claim 21.The module of claim 1, wherein the textured surface area is elongate, located at a leading edge of the exposed region or underlapping region (as seen in the figures and noted throughout the disclosure).
Claim 22. The module of claim 21, wherein the elongate textured surface area is continuous or discontinuous (as noted in the figures and disclosure of the various embodiments).
Claim 23.  The module of claim 1, further comprising a fixing area (such as the overlap area between two adjacent shingles), for receiving fasteners therethrough.
Claim 24. The module of claim 23, wherein the fixing area coincides with or is proximate to the textured surface area (as noted in the figures and disclosure where it is capable of being at the claimed textured surface area).
Claim 25.  The module of claim 23, wherein the fixing area is located upon the underlapping region, proximate a transition between the underlapping region and exposed region of the same module (as noted in the figures and disclosure where it is capable of being at the claimed textured surface area).

Claim 27. The module of claim 1, wherein the module is configured with the exposed region at a leading edge, the underlapping region at a trailing edge of the exposed region and the textured surface area positioned on or adjacent the upper surface of the leading edge of the underlapping region, being proximate a trailing edge of the exposed region (as noted in the figures and disclosure of the various embodiments).
Claim 28. The module of claim 1, wherein the module is configured with the exposed region at a leading edge, the underlapping region at a trailing edge of the exposed region and the textured surface area positioned on or adjacent the underside surface of the leading edge of the exposed region (as noted in the figures and disclosure of the various embodiments).
Claim 33.  Leitch discloses a roofing system comprising a first module comprising a first underlapping region (the headlap region) and a first exposed region (the buttlap region), and a second module comprising a second underlapping region (the headlap region) and a second exposed region (the buttlap region), wherein the first underlapping region is adapted to be at least partially covered by the second exposed region of the second module when the second module is overlaid on the first module (as noted in the figures and disclosure of the various embodiments); and wherein: a) an upper surface of the first underlapping region; and/or b) an underside of the second exposed region; comprises one or a plurality of textured surface region(s) (any of the sealant/tape/adhesive regions) providing for a preformed textured surface, said textured 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228.  The examiner can normally be reached on M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635